Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 7 July 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 July 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34a and 34b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “222” has been used to designate means and bulges.  
The disclosure is objected to because reference character “34” has been used to designate attaching means and tracks.  
The disclosure is objected to because reference character “41” has been used to designate member, first member, and plate.  
The disclosure is objected to because reference characters "34a & 34b" and "36a & 36b" have all been used to designate hole.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first member in claims 1, 4, 7, 8, 9, 10, second member in claims 1, 4, 7, 8, 9, 10, and mixing device in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the container" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as it is unclear if “the container” of line 7 is a newly recited structure, refers to “device” of line 1, or refers to “container body” of line 3.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
Claim 1 recites the limitation "the edge" in lines 11 & 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as the metes and bounds of “close to the edge” and “distant from the edge” are unclear.  It is unclear what quantity of distance would be required to infringe on either of “close” or “distant”.  In order to apply art to the claim it will be interpreted as if the first opening is closer to the edge of the lid than the second opening.  Further clarification and correction are required.
Claim 3 recites the limitation "the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is led to be indefinite as the metes and bounds of “close to the center of the lid” are unclear.  It is unclear what quantity of distance would be required to infringe on “close”.
Claim 9 recites the limitation "the first movable member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 9 of “the first movable member” is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “first member”.  The claim will be interpreted as the latter, however further clarification and correction are required.
Claim 11 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic (JP S5166187).
Claim 1:  Panasonic discloses a device for mixing, storing and drinking a beverage comprising: a container body comprising a floor and a sidewall extending upwardly and longitudinally from the floor to an upper edge; a mixing device positioned within the container body; a removable lid configured for cooperating with the upper edge of the container body and closing the container body; the lid comprising: at least two openings, a first opening being configured as a beverage outlet, and, the first opening being close to the edge of the lid, and a second opening being configured as an air port, the second opening being distant from the edge of the lid, a first member configured for closing or opening the first opening and movable between a first closing position and a second opening position, and a second member configured for closing or opening the second opening and movable between a first closing position and a second opening position (see annotated fig. 3 below).  
The first member for closing or opening the first opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate, and equivalents thereof.
The second member for closing or opening the second opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate, and equivalents thereof.

    PNG
    media_image1.png
    409
    564
    media_image1.png
    Greyscale

Claim 2:  Panasonic discloses the device further comprising a heating device, as it is well known in the art that a mixing blade imparts friction which heats held contents (see annotated fig. 3 above).  
Claim 3:  Panasonic discloses wherein the mixing device is configured for rotating around the longitudinal axis (XX') of the container body (see annotated fig. 3 above).  
The mixing device for rotating is/are interpreted under 35 U.S.C. 112(f) as whisk, blade, whipper, stirrer, any device for agitating, and equivalents thereof.
Claim 4:  Panasonic discloses wherein when the first member is in the first closing position of the first member, the second member is freely movable between the first position of the second member and the second position of the second member (see annotated fig. 3 above).  
Claim 5:  Panasonic discloses wherein the second opening is positioned at a distance closer to the center of the lid than the first opening (see annotated fig. 3 above).  
Claim 6:  Panasonic discloses wherein the second opening is close to the center of the lid (see annotated fig. 3 above).  
Claim 7:  Panasonic discloses wherein at least one of the movable members is pivotally mounted on the lid (see annotated fig. 3 above).  
Claim 10:  Panasonic discloses wherein the first and the second members are configured so that the movements of the first and the second members are independent from one another (see annotated fig. 3 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 4435084) further in view of Cuocolo (US 20090065517).
Claim 1:  Calhoun discloses a cup 10 (device) for mixing, storing and drinking a beverage comprising: a container body, comprising a false bottom wall 14 (floor) and a side wall 12 (sidewall) extending upwardly and longitudinally from the false bottom wall 14 (floor) to an upper edge, a blade assembly 32 (mixing device) positioned within the container body (see fig. 1-3).
Calhoun does not disclose a removable lid configured for cooperating with the upper edge of the container body and closing the container; the lid comprising: at least two openings, a first opening being configured as a beverage outlet, and, the first opening being close to the edge of the lid, and a second opening being configured as an air port, the second opening being distant from the edge of the lid, a first member configured for closing or opening the first opening and movable between a first closing position and a second opening position, and a second member configured for closing or opening the second opening and movable between a first closing position and a second opening position.
Cuocolo teaches a cap 100 (removable lid) for cooperating with some upper edge of some container body and closing that container; the cap 100 (removable lid) comprising: openings 112 & 222 (at least two openings), an opening 112 (first opening) being configured as a beverage outlet, and, the opening 112 (first opening) being close to the edge of the cap 100 (removable lid), and an opening 222 (second opening) being configured as an air port, the opening 222 (second opening) being distant from the edge of the cap 100 (removable lid), a first portion 110 (first member) configured for closing or opening the opening 112 (first opening) and movable between a first closing position and a second opening position, and a second portion 120 (second member) configured for closing or opening the opening 222 (second opening) and movable between a first closing position and a second opening position (see fig. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the cup 10 (device) of Calhoun with the cap 100 (removable lid) of Cuocolo in order to prevent spillage while still permitting access for drinking.
The first member for closing or opening the first opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate, and equivalents thereof.
The second member for closing or opening the second opening is/are interpreted under 35 U.S.C. 112(f) as a plug, plate, and equivalents thereof.
Claim 2:  The combination discloses the device further comprising a blade assembly 32 (heating device), as it is well known in the art that a mixing blade imparts friction which heats held contents (see fig 2 & 3).  
Claim 3:  The combination discloses wherein the blade assembly 32 (mixing device) is configured for rotating around the longitudinal axis of the container body (see fig. 2 & 3).
The mixing device for rotating is/are interpreted under 35 U.S.C. 112(f) as whisk, blade, whipper, stirrer, any device for agitating, and equivalents thereof.
Claim 4:  The combination discloses wherein when the first portion 110 (first member) is in the first closing position of the first portion 110 (first member), the second portion 120 (second member) is freely movable between the first position of the second member and the second position of the second portion 120 (second member) (see fig. 10-11).
Claim 6:  The combination discloses wherein the opening 222 (second opening) is close to the center of the cap 100 (removable lid) (see fig. 10-11).
Claim 7:  The combination discloses wherein at least one of the first portion 110 (first member) and second portion 120 (second member) is pivotally mounted on the cap 100 (removable lid) (see fig. 10-11).
Claim 10:  The combination discloses wherein first portion 110 (first member) and second portion 120 (second member) are configured so that the movements of the first portion 110 (first member) and second portion 120 (second member) are independent from one another (see fig. 10-11).  

Claim(s) 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 4435084) and Cuocolo (US 20090065517) as applied to claim 1 above, and further in view of Giraud (US 20040118847).
Claim 8:  The combination does not disclose the lid comprising a third opening, the third opening being configured as an air port and the third opening being positioned so that the first member closes or opens the third first opening when the first member is moved to the first closing position of the first member or to the second opening position of said first member respectively.  
Giraud teaches a lid 100 having a vent hole 112 (third opening), the vent hole 112 (third opening) configured as an air port and the vent hole 112 (third opening) being positioned so that a plug 136 of a hinged flap 130 closes or opens the vent hole 112 (third opening) when the hinged flap 130 is moved to the first closing position of the hinged flap 130 or to the second opening position of said hinged flap 130 respectively, wherein the hinged flap 130 also closes or opens a drinking opening 108 (see fig. 5 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 100 (removable lid) to have a vent hole 112 (third opening) and the first portion 110 (first member) to have a plug 136 to close and open the vent hole 112 (third opening), as taught by Giraud, in order to enable air flow into the cup 10 (device) to facilitate flow of liquid through the opening 112 (first opening).
Claim 9:  The combination discloses the first portion 110 (first movable member) comprising a plug 136 adapted to locate in the vent hole 112 (third opening) of the cap 100 (removable lid) when the first portion 110 (first member) is in the first closing position of the first portion 110 (first member) (see fig. 5 & 6 ‘847).  
Claim 11:  The combination discloses each of the first portion 110 (first member) and second portion 120 (second member) being pivotally mounted on the cap 100 (removable lid), and the second portion 120 (second member) being centered on the top of the cap 100 (removable lid); the first portion 110 (first member) surrounding the second portion 120 (second member); and the first portion 110 (first member) and second portion 120 (second member) being movable independently on each other
The combination does not disclose the lid comprising a third opening configured as an air port and positioned under the first member.  
Giraud teaches a lid 100 having a vent hole 112 (third opening) configured as an air port and positioned under a hinged flap 130, wherein the hinged flap 130 has a plug 136 that can seal the vent hole 112 (third opening), and wherein the hinged flap 130 also closes or opens a drinking opening 108 (see fig. 5 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 100 (removable lid) to have a vent hole 112 (third opening) under the first portion 110 (first member) and to have modified the first portion 110 (first member) to have a plug 136 to close and open the vent hole 112 (third opening), as taught by Giraud, in order to enable air flow into the cup 10 (device) to facilitate flow of liquid through the opening 112 (first opening).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 4435084) and Cuocolo (US 20090065517) as applied to claim 1 above, and further in view of Thomas (US 20160287018).
Claim 15:  The combination discloses the claimed invention except for the lid comprising a safety pressure valve.
Thomas teaches a lid 700 for a blender jug, wherein the lid 700 has a one-way valve 703 (safety pressure valve) that allows air to escape but not enter the interior of the jug (see P. 0003-0004 & 0037 and fig. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cap 100 (removable lid) to have a one-way valve 703 (safety pressure valve), as taught by Thomas, in order to allow air to escape from an interior of the cup 10 (device) such that the cap 100 (removable lid) does not become dislodged as a result of the movement of air or foods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20120022159 and US 20140116262 pertinent to heating and US 10143980, US 20010036124, US 20060126431, US 7314307, US 7364348, and US 7584182 pertinent to mixing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736